DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the RCE of 11/19/2021.  Claims114, 120, 121, 124, 125, 132-134, 140, 141 and 145 have been amended, claims 115-117, 119, 129 and 148 cancelled and claims 149-151 added.  Claims 114, 118, 120-128, 130-147, and 149-151 are currently pending in the instant Application. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see the Remarks, filed 11/19/2021, with respect to the outstanding objection to claim 119 have been fully considered and are persuasive.  The outstanding objection to the claim 119 has been withdrawn. 
Applicant’s arguments, see the Remarks, filed 11/19/2021, with respect to the interpretation of claims 114 and 132 under 35 USC 112(f) have been fully considered and are persuasive.  Claims 114 and 132 are not interpreted under 35 USC 112(f) herein. 
Applicant’s arguments with respect to claim(s) 114, 118, 120-128, 130-147 as rejected in view of the prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a nebulizer connection port and sensor interfacing port as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 130 is objected to because of the following informalities:  claim 130 recites a nebulizer connection port and sensor interfacing port comprised by a patient interfacing port.  The apparent corresponding disclosure in such as in page 33, second paragraph of the Specification is of a nebulizer connection port and sensor interfacing port in addition thus apparently as distinct components, from a . Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 114, 118,  120, 132, 135, 136, 138 and 140-143 and 146, 147, and 149-151 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lurie et al., US 2010/0319691 in view of Kentaro Takaoka, US 3,940,064, Denyer, US 6,237,589 and Fukunaga et al., US 2003/0075176.
Regarding claim 114, Lurie discloses a respiratory care apparatus (Figure 21, a ventilator as per Paragraphs 175 and 176)  comprising an electromechanical air router assembly (2100) comprising  a first pressure generating source (blower 2112 as per Paragraph 177) and a  second pressure generating source (blower 2130 as per Paragraph 178) and an interfacing assembly (the assembly of 2142 2144, 2141I and 2141E as per Paragraphs 178 and 187, effectively a mask, inspiratory limb and expiratory limb) having   patient interface port (inherently, the patient-proximal opening of 2144)  a first pressure restricting valve (2126 as per Paragraph 177)  configured to control positive pressure and/or flow (both 
Lurie does not disclose that the patient interface tube is of a tube-in-tube type having an outer conduit and an inner conduit, coupled to the patient interface port, the outer conduit is pneumatically connected to the first pressure restricting valve, the inner conduit is pneumatically connected to the second pressure restricting valve.  While Lurie discloses anesthesia delivery thus delivery of medicine it is unclear whether medicine is nebulized rather than purely gaseous thus Lurie does not disclose the respiratory care apparatus to be configured to deliver nebulization.  Lurie does not disclose said drivers   configured to deliver nebulization in synchronization with an assisted inhalation and assisted exhalation cycle of the patient.  It is noted that Lurie discloses a third pressure generating source that is an oxygen source (oxygen source 2106 as per Paragraph 177).
Takaoka teaches anesthetic delivery (as per the Abstract thereof) via a nebulizer (the vaporizing device of Figure 1 as per Column 2, lines 19-29) disposed in series with an oxygen feeding tube (via tubular members 6 and 7 as per Column 2, lines 30-38).
Takaoka is analogous by way of being from the field of anesthesia circuits.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to 
Denyer teaches a configuration (a nebulizer of Figure 2, generating aerosol only during inhalation as per Column 5, lines 23-28) of a driver (circuit board 31 as per Column 6, lines 14-20) to deliver nebulization in synchronization with an inhalation and exhalation cycle of the patient (generating aerosol only during inhalation as per Column 6, lines 23-28) by way of an electronically controlled valve (20 as per Column 6, lines 14-20).
Denyer is analogous by way of being from the field of respiratory delivery.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to modify the drivers of Lurie (the modified Lurie including the vaporizer of Takaoka as detailed above), including the configuration to deliver nebulization via an electronically controlled valve in synchronization with an inhalation (assisted inhalation in Lurie) and exhalation (assisted exhalation in Lurie as per Paragraph 176 of Lurie) cycle of the patient.  It would have been obvious for the purpose of achieving anesthetic delivery as called for by Lurie with minimal waste such as would result from continuous delivery during exhalation.
Fukunaga teaches a patient interface tube (Figure 3D, the assembly conduits 5, conduit 8, and terminal F2 as per Paragraph 93) analogous to the patient interface tube of Lurie apart from the chamber thereof (being a fluidic assembly of an inspiratory conduit and expiratory conduit) that is of a tube-in-tube type (5 being a tube within 8, also a tube) having an outer conduit (8) and an inner conduit 
Fukunaga is analogous by way of being from the field of anesthesia circuits.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to apply tube-in-tube arrangement of an inspiratory and expiratory conduit of Fukunaga in Lurie thus resulting in Lurie wherein the outer conduit is pneumatically connected to the first pressure restricting valve (being for exhalation thus coupled to the first valve in the modified Lurie via the patient interface), the inner conduit is pneumatically connected to the second pressure restricting valve (being for inhalation thus coupled to the first valve n the modified Lurie via the patient interface).  It would have been obvious for the purpose of an inspiratory conduit and expiratory conduit as called for by Lurie with advantageously reduced size (as per Paragraph 14 of Fukunaga).

Regarding claim 118, in the embodiment of Figure 21, Lurie does not disclose the interfacing assembly (2141E, 2141 and 2142) to comprises a patient interface means in connection with an external garment of the patient.
In an alternate aspect of the invention hereof (Figure 6 as per Paragraph 60) Lurie teaches an interfacing assembly (controller 310 and external pressure source 370 as per Paragraph 142 wherein 370 is the vest of Paragraph 138) to comprise a patient interface means (controller 310 as per Paragraph 142) in connection (as per Paragraph 142 of Lurie) with an external garment of the patient (370, as per Paragraph 138, alternately an exrathoracic vest).
The embodiments of Figure 6 of Lurie is analogous by way of being from the field of anesthesia circuits.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date 
Regarding claim 120, the first pressure restricting valve of Lurie is disposed between the   first pressure generating source and the   patient interface port (being fluidically and mechanically between 2112 and 2144), and the first pressure restricting valve is configured to control pressure between the   first pressure generating source and the   patient interface port (as per Paragraph 179), and the second pressure restricting valve is disposed between the   second pressure generating source and the   patient interface port (being fluidically and mechanically between 2130 and 2144), and the second pressure restricting valve is configured to control pressure between the   second pressure generating source and the   patient interface port (as per Paragraph 180 of Lurie).
Regarding claim 132, Lurie discloses a method (regulating intrathoracic pressure, airway pressure, endotracheal pressure, and the volume of respiratory gases within the lungs as per Paragraph 4) for administering therapy to a patient (regulating airway pressure and providing therapy as per Paragraph 5) using a respiratory care apparatus (Figure 21, a ventilator as per Paragraphs 175 and 176), the method comprising  connecting (making both Inspiratory and expiratory circuit limb connections simultaneously as per Paragraph 189) an interfacing assembly (Figure 21, the assembly of 2142 2144, 2141I and 2141E as per Paragraphs 178 and 187, effectively a mask, inspiratory limb and expiratory limb)  having separate conduits for inhalation (2141I) and exhalation (2141E) to a patient, providing provide separate inhalation (from 2104 and 2108 to 2141I)  and exhalation (2141E to 2130) paths through the electromechanical air router assembly and the interfacing assembly (separate paths being maintained in the interfacing assembly by way of 2141I and 2141E, the router assembly being configured to couple to 2141I and 21451E separately as depicted in Figure 21); blocking (valve 2132 
Lurie does not disclose that the patient interface tube is of a tube-in-tube type having an outer conduit and an inner conduit, coupled to the patient interface port, the outer conduit is pneumatically connected to the first pressure restricting valve, the inner conduit is pneumatically connected to the second pressure restricting valve.  While Lurie discloses anesthesia delivery thus delivery of medicine it is unclear whether medicine is nebulized rather than purely gaseous thus Lurie does not disclose the respiratory care apparatus to be configured to deliver nebulization.  Lurie does not disclose said drivers   configured to deliver nebulization in synchronization with an assisted inhalation and assisted exhalation cycle of the patient.  It is noted that Lurie discloses a third pressure generating source that is an oxygen source (oxygen source 2106 as per Paragraph 177).
Takaoka teaches anesthetic delivery (as per the Abstract thereof) via a nebulizer (the vaporizing device of Figure 1 as per Column 2, lines 19-29) disposed in series with an oxygen feeding tube (via tubular members 6 and 7 as per Column 2, lines 30-38).
Takaoka is analogous by way of being from the field of anesthesia circuits.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to apply the vaporizer of Takaoka, including the oxygen delivery tube thereof as the anesthetic source in Lurie, disposed fluidically between the oxygen source and patient in the system of Lurie thus resulting in Lurie wherein respiratory care apparatus is configured to deliver nebulization in synchronization with an 
Denyer teaches a configuration (a nebulizer of Figure 2, generating aerosol only during inhalation as per Column 5, lines 23-28) of a driver (circuit board 31 as per Column 6, lines 14-20) to deliver nebulization in synchronization with an inhalation and exhalation cycle of the patient (generating aerosol only during inhalation as per Column 6, lines 23-28) by way of an electronically controlled valve (20 as per Column 6, lines 14-20).
Denyer is analogous by way of being from the field of respiratory delivery.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to modify the drivers of Lurie (the modified Lurie including the vaporizer of Takaoka as detailed above), including the configuration to deliver nebulization via an electronically controlled valve in synchronization with an inhalation (assisted inhalation in Lurie) and exhalation (assisted exhalation in Lurie as per Paragraph 176 of Lurie) cycle of the patient.  It would have been obvious for the purpose of achieving anesthetic delivery as called for by Lurie with minimal waste such as would result from continuous delivery during exhalation.
Fukunaga teaches a patient interface tube (Figure 3D, the assembly conduits 5, conduit 8, and terminal F2 as per Paragraph 93) analogous to the patient interface tube of Lurie apart from the chamber thereof (being a fluidic assembly of an inspiratory conduit and expiratory conduit) that is of a tube-in-tube type (5 being a tube within 8, also a tube) having an outer conduit (8) and an inner conduit (5) comprising separate conduits (5 and 8 of Fukunaga) for inhalation (5 as per Paragraph 93) and exhalation (8 being for exhalation) to reduce contamination (being fully capable for reducing 
Fukunaga is analogous by way of being from the field of anesthesia circuits.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to apply tube-in-tube arrangement of an inspiratory and expiratory conduit of Fukunaga in Lurie thus resulting in Lurie wherein the outer conduit is pneumatically connected to the first pressure restricting valve (being for exhalation thus coupled to the first valve n the modified Lurie via the patient interface), the inner conduit is pneumatically connected to the second pressure restricting valve (being for inhalation thus coupled to the first valve n the modified Lurie via the patient interface).  It would have been obvious for the purpose of an inspiratory conduit and expiratory conduit as called for by Lurie with advantageously reduced size (as per Paragraph 14 of Fukunaga).

Regarding claim 135, the first pressure restricting valve of Lurie is adjusted (between the opened and closed positions of Paragraphs 179 and 180) to generate a positive waveform (the pressure applied to the patient during ventilation as per Paragraph 176 of Lurie) having a first amplitude value (the amplitude of pressure applied at the interface port, effectively that between maximum and minimum pressure of the waveform).
Regarding claim 136, the first pressure restricting valve of Lurie is adjusted (between the opened and closed positions of Paragraphs 179 and 180 of Lurie) to generate a positive pressure (PIP as recited) having a second amplitude value (the amplitude of inspiratory pressure above zero).
Regarding claim 138, the pressure in Lurie is controlled based on set parameters (inspiratory pressure as per Paragraphs 176 and 177) and the feedback from one or more sensors (use of sensors in breath control as per Paragraph 187) such as pressure sensor, flow sensor, encoder, hall sensor and temperature sensor (2128 of Lurie being a pressure sensor).
Regarding claim 140, the   first pressure generating source of Lurie is blocked (as when 2126 is closed as per Paragraph 179) using the first pressure restricting valve and the speed of the   second pressure generating source is varied (2130 being alternately turned off and on as per Paragraphs 179 and 180) to generate an oscillating pressure waveform (push/pull ventilation as per Paragraph 176 of Lurie) at the   patient interface port.
Regarding claim 141, the position of the second pressure restricting valve of Lurie is altered (2132 being alternately turned off and on as per Paragraphs 179 and 180 of Lurie) continuously (as during ongoing ventilation according to Paragraph 176) from a first position (opened) to a second position (closed) to generate oscillating waveform (push/pull ventilation as per Paragraph 176) at the   patient interface port.
Regarding claim 142 the second pressure restricting valve of Lurie is adjusted (2132 being alternately turned off and on as per Paragraphs 179 and 180) to generate a negative waveform (negative pressure supplied to 2141E during push/pull ventilation as per Paragraph 176 of Lurie) having a first amplitude value (negative pressure).
Regarding claim 143, the second pressure restricting valve of Lurie is adjusted (2132 being alternately turned off and on as per Paragraphs 179 and 180) to generate a negative pressure (negative pressure supplied to 2141E during push/pull ventilation as per Paragraph 176) having a second amplitude value (negative pressure, a second amplitude relative to the amplitude of positive pressure applied at 2141I).
Regarding claim 146, the pressure in Lurie is controlled based on the set parameters (inspiratory pressure as per Paragraphs 176 and 177 of Lurie) and the feedback from one or more sensors (use of sensors in breath control as per Paragraph 187)  selected from the group consisting of pressure sensors, flow sensors, encoders, hall sensors, and temperature sensors(pressure sensors as per Paragraph 177 regarding 2128), and the respiratory care apparatus further comprises a built-in intelligence module 

Regarding claim 147, Lurie discloses transferring patient device data (displaying by a user interface information including airway pressure as per Paragraph 48 including CPAP and PEEP settings as per Paragraph 212) to caregiver and clinicians (as recited in Paragraph 189, a caregiver also acting as a clinician) 
Regarding claim 149 the electromechanical air router assembly further comprises a third pressure generating source (oxygen source 2106 as per Paragraph 177) configured to deliver aerosolized medicine (delivering a pressurized flow and fully capable of delivering aerosol as taught by Takaoka, expressly configured to do so in the modified Lurie In view of Takaoka as detailed regarding claim 114) , and the synchronization includes electronic control (by way of the electronically controlled valve of Denyer) of the third pressure generating source at the same time with EARA operations (as per Paragraph 219 of Lurie).
Regarding claim 150, said apparatus further comprising an electric nebulizer (that of Takaoka as detailed regarding claim 114 above, electric as when controlled according to the drivers of Denyer), wherein the control mechanism is configured to electronically control the electric nebulizer to deliver 
Regarding claim 151, the control mechanism further comprises a nebulization generator module (that of circuit board 31 of Denyer in the modified Lurie as detailed above), wherein the nebulization generator module is configured to electronically control an electric nebulizer(that of Takaoka in the modified Lurie, electronically controlled by way of the valve of Denyer in the modified Lurie as detailed regarding claim 114) to deliver nebulization in synchronization with an assisted inhalation and assisted exhalation cycle of the patient (nebulization during inhalation only as taught by Denyer in Column 5, lines 23-28, during assisted exhalation in Lurie as per Paragraph 176 of Lurie) .

Claims 121-128 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lurie, Denyer, Fukunaga and Takaoka as applied to claim 119 above, and further in view of Brand et al., US 2014/0373844.
Regarding claim 121, Lurie does not disclose wherein said the first pressure restricting valve comprises a first electromechanical valve structure housed in a hollow structure having a first port and a second port.
Brand teaches a pressure restricting valve (Figure 1, pressure regulator 20 as per Paragraph 21) comprising a first electromechanical valve structure (alternately, the valve member of the butterfly valve as recited, electromechanical by way of the recited electric motor control) housed in a hollow structure (inherently, the housing of 20 wherein 20 is a butterfly valve, as required for fluid communication at the valve member) having a first port (the patient-distal port) and a second port (the patient-proximal port).
	Brand is analogous by way of being from the field of ventilators.  Therefore, it would have been obvious to apply the pressure restricting valve of Brand as the first pressure restricting valve of Lurie.  It 
Regarding claim 122, the first port is pneumatically connected to outlet of the   first pressure generating source (as shown in Figure 21 of Lurie, wherein in the modified Lurie as detailed regarding claim 121 the first, patient-distal port is disposed to receive flow from 2112) and the second port is pneumatically connected to the   patient interface port (as shown in Figure 21 of Lurie, wherein in the modified Lurie as detailed regarding claim 121 the second, patient-proximal port is disposed to deliver flow to 2144 of Lurie via 2141I).
Regarding claim 123, the first electromechanical valve structure is controlled bi-directionally (being a butterfly valve, being operable in an open-to-closed direction and also in a closed-to-open direction, as when controlled to close and open as per Paragraphs 178 and 179 of Lurie) through displacement of a first electromechanical motor (as taught by Brand n Paragraph 21).
Regarding claim 124, Lurie does not disclose wherein said the second pressure restricting valve comprises a first electromechanical valve structure housed in a hollow structure having a first port and a second port.
Brand teaches a pressure restricting valve (Figure 1, pressure regulator 20 as per Paragraph 21) comprising a first electromechanical valve structure (alternately, the valve member of the butterfly valve as recited, electromechanical by way of the recited electric motor control) housed in a hollow structure (inherently, the housing of 20 wherein 20 is a butterfly valve, as required for fluid communication at the valve member) having a first port (the patient-proximal port) and a second port (the patient-distal port).
	Brand is analogous by way of being from the field of ventilators.  Therefore, it would have been obvious to apply the pressure restricting valve of Brand as the second pressure restricting valve of Lurie.  
Regarding claim 125, the first port (the second pressure restricting valve) is pneumatically connected to outlet of the   patient interface port (as shown in Figure 21 of Lurie, wherein in the modified Lurie as detailed regarding claim 124 the first, patient-proximal port is disposed to deliver flow to 2144 of Lurie via 2141E) and the second port is pneumatically connected to the inlet of the   second pressure generating source (as shown in Figure 21 of Lurie, wherein in the modified Lurie as detailed regarding claim 121 the second, patient-distal port is disposed to receive negative pressure from 2130). 
Regarding claim 126, the first electromechanical valve structure is controlled bi-directionally (being a butterfly valve, being operable in an open-to-closed direction and also in a closed-to-open direction, as when controlled to close and open as per Paragraphs 178 and 179 of Lurie) through displacement of a first electromechanical motor (as taught by Brand n Paragraph 21).
Regarding claim 127, the second electromechanical valve structure is in pneumatic connection with the atmosphere (2130 exhausting to atmosphere as per Paragraph 189, said second valve being in communication with the atmosphere via 2130 by being upstream of 2130 as shown in Figure 21) through the second pressure generating source (2130).
Regarding claim 128, the second electromechanical valve structure (that of Brand as detailed regarding claim 124 above in the position of 2132 in Figure 21 of Lurie) is disposed in proximity with the inlet of the second pressure generating source (being directly adjacent and in series with 2130 as shown in Figure 2100, and contained within 2100 along with 2130).

Claim 130 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lurie, Denyer, Fukunaga and Takaoka as applied to claim 114 above, and further in view of John W. Beard, US 2013/0060157.  While the patient interface port of Lurie is effectively a nebulizer connecting port (being .
Beard teaches a patient interface (Figure 2, mask 10 as per Paragraph 25) having a nebulizer connection port (inlet port 20, as when used with a nebulizer as per Paragraphs 25 and 50, it is noted that 20 is distinct from 16, a patient interface port by way of accepting breathable gas as per Paragraph 30) and sensor interfacing port (sampling port 14, useable for coupling to a gas sensor as per Paragraph 38).
Beard is analogous by way of being from the field of patient interfaces for nebulization and gas delivery.  Therefore, it would have been obvious to modify Lurie to comprise the distinct nebulizer connection port and sensor interfacing port of Beard, effectively as distinct subcomponents of the patient interface port whereby the patient interface port is a functional assembly of ports.  It would have been obvious to do so for the purpose of allowing sampling for capnography and ensuring continued breathing (Paragraphs 22 and 40 of Beard) and for delivering nebulized agent for beneficial effect (Paragraph 50 of Beard).

Claim 131 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lurie, Denyer, Fukunaga and Takaoka as applied to claim 114 above, and further in view of Bath et al., US 2016/0022954 and Bassin et al., US 2012/0145153.
Regarding claim 131, said apparatus further comprises a connectivity module (Figure 24, network interface 2410 as per Paragraph 216) configured to transfer data (effecting communications to 2430 as per Paragraph 223), and the connectivity module comprises a two way data communication (communication to and from 2430 as per Paragraph 223) comprising notes (the recited information of 
Lurie discloses communication via internet connection that is wireless (as per Paragraphs 219 and 223) however does not disclose the connectivity module to be based on LTE (Long Term Evolution) and GSM (Global System for Mobile Communications) wherein data transferred from the respiratory care apparatus through the connectivity module comprises one or more of delivered pressure, flow, pressure/flow related graphs, and related user parameters, data transferred from the respiratory care apparatus through the connectivity module comprises one or more of total device usage data, prescribed total therapy protocol, and sensor data selected from the group consisting of SpO2 and respiratory rate, the prescribed total therapy protocol comprises parameters selected from the group consisting of pressure settings, oscillation settings, duration of therapy, and number of therapies.
Bath teaches a connectivity (Figure 4c, 4282 as per Paragraph 212) module to be based on LTE and GSM (recited) wherein data transferred from a respiratory care apparatus (Figure 4a, as per Paragraph 162).
Bath is analogous by way of being from the field of ventilator control.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to modify the connectivity of Lurie to be based on LTE and GSM as taught by Bath.  It would have been obvious to do so for the purposes of achieving wireless connectivity as called for by Lurie using a known, suitable protocol. 
Bassin teaches wireless connectivity (as per Paragraph 65) of a ventilator (Figure 1 as per Paragraph 26) wherein data transferred through the connectivity module comprises one or more of delivered pressure, flow, pressure/flow related graphs, and related parameters (the settings transferred as per Paragraph 65 which include pressure and duration as per Paragraph 10), data transferred from the respiratory care apparatus through the connectivity module comprises one or more of total device 
Bassin is analogous by way of being from the field of ventilator control.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to modify the connectivity of Lurie to include transfer of settings including pressure, flow and total therapy protocol as taught by Bassin.  It would have been obvious to do so for the purpose of allowing setup from a remote location.

Allowable Subject Matter
Claims 133, 134, 137, 139, 144 and 145 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not reach or suggest a method having all of the steps of claim 133 including connecting an interfacing assembly, providing separate inhalation and exhalation paths, blocking a pressure generating source, setting pressure to a value, and delivering enolization in synchronization with assisted inhalation and exhalation including electronic control  by a control mechanism comprising a microcontroller wherein an oscillating pressure waveform is generated. Steps of connecting an interfacing assembly, providing separate inhalation and exhalation paths, blocking a pressure generating source, setting pressure to a value, and delivering enolization in synchronization with assisted inhalation and exhalation including electronic control  by a control mechanism comprising a microcontroller are known in the art . 
 Claims 134 144 and 145 similarly require the steps of claim 132 including generating an oscillating waveform or oscillation thus are similarly allowable.  Claim 139 required a waveform having a varying frequency in the range of Hz thus similarly requires oscillation and is similarly allowable over the prior art but for being in dependent form.  Claim 137 depends form claim 134 thus is also allowable but for being independent form. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                                        

/VICTORIA MURPHY/Primary Examiner, Art Unit 3785